DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This action is in response to application filed on 7/26/2019, in which claims 1 – 20 was presented for examination.
3.	Claims 1 – 20 are pending in the application.

Information Disclosure Statement
4.	The information disclosure statement (IDS) submitted on 7/26/209, 9/5/2019, 2/12/2020, and 5/22/2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting
5.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 9,858,278 B2. Although the claims at issue are not identical, they are not patentably distinct from each other.
Instant Application #: 16/522,855
Patent #: 9,858,278 B2
1. A method comprising: mounting a particular storage medium of one or more storage media; determining whether the particular storage medium is a first storage medium mounted after a restoration; if the particular storage medium is determined to be the first storage medium mounted following the restoration, configuring an index existing on the particular storage medium to be ignored and configuring a restored index to be used; and at a time of writing to the mounted storage medium, overwriting an index part included in the mounted storage medium with a latest index after the restoration.  

1. A method for restoration, the method comprising: restoring metadata of a plurality of pieces of data within a file system from backup data, wherein the file system is for managing hierarchical storage including one or more storage media on a computer system, each of the one or more storage media including a data part that is separated from an index, and wherein updated information is appended to and kept on the one or more storage media; setting, in the restored metadata, the plurality of pieces of data into a state of having been fully migrated to at least one of the one or more storage media;
restoring the index of each of the one or more storage media from data backed up substantially at the same time point as the metadata, wherein the one or more storage media are storage media on which backups of the metadata and the index have been performed;
mounting a particular storage medium of the one or more storage media on which the backups have been performed;
determining whether the particular storage medium is a first storage media medium mounted after a restoration;
if the particular storage medium is determined to be the first storage medium mounted, configuring the index existing on the particular storage medium to be ignored, and configuring the restored index to be used; and
at a time of writing to the mounted storage medium or a time of unmounting the mounted storage medium, overwriting an index part included in the particular storage medium with a latest index after the restoration.





Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

6.1	Claims 1, 8, and 15 are directed to abstract without significantly more. The claims recites overwriting an index part included in the mounted storage medium with a latest index after the restoration. The limitation of overwriting an index part under reasonable interpretation covers performance of the limitation in the mind but for the recitation of generic computer components. That is, nothing in the claim element precludes the step from practically being performed in the mind. There is nothing in the claim feature preventing the step from being performed in the mind. For instance, “overwritten” is user manually or mentally replacing arrangement or order of information with new information.
Similarly, the limitation of configuring an index existing on the particular storage medium to be ignored and configuring a restored index to be used, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. For example, but for the “configuring” language in the context of this claim encompasses the user manually sorting data in chronological order.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim only recites one additional element – overwritten an index part. The processor in both steps is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of overwritten an index part) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of overwritten an index part amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.
6.2	Claims 15 - 20 recite a “computer readable storage media” having program instructions embodied therewith.  At most paragraph 0066 of the specification provide explanation of storage media (storage media may be used, such as magnetic media, such as tape media and hard disks; optical media, such as CDs (Compact Discs), DVDs, and Blu-ray®; magneto-optical media, such as MOs (Magneto-Optical disks); and semiconductor storage media, such as flash memories, and SSDs (Solid State Drives)). However, the paragraph does not discuss “computer readable storage media”, the broadest reasonable interpretation that the office is obliged to give “computer readable storage media” typically covers forms of non-transitory tangible medium and transitory propagating signals perse. Therefore, the claims are directed to non-statutory subject matter. The examiner respectfully suggests that the claims be amended as “a non-transitory computer readable storage media” to make the claim statutory under 35 U.S.C. 101. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


7.	Claims 1, 8, and 15 recites indexing of restored data by replacing old index with new index. This claim recites general concept of arranging data in data storage. The claim describes the process that one of ordinary skill in the art will take to arrange data restore from another storage to provide access to the data and this is a general procedure taken to access a restore data. Applicant has not particularly pointed out the novelty of the invention.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

8.	Claims 1 – 2, 8 – 9, and 15 – 16 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Amir et al (US 2011/0238906  A1).
As per claim 1, Amir et al (US 2011/0238906 A1) discloses,
A method comprising: mounting a particular storage medium of one or more storage media (para.[0060]; “storage media 303 are mounted inside the data storage drive, such as tape drive 400 (FIG. 4) or data storage drive”).
determining whether the particular storage medium is a first storage medium mounted after a restoration; if the particular storage medium is determined to be the first storage medium mounted following the restoration (para.[0188]; “library index may be rebuilt at any time from the information stored on tapes alone. To rebuild the index, each tape has to be mounted”, thus, where mounting the tape and rebuilding the index to provides access to data is interpreted as determining whether the particular storage medium is a first storage medium mounted after a restoration as claimed and it is well understood in the art that restored file must be indexed at initial mount operation to provide access to the file).
configuring an index existing on the particular storage medium to be ignored and configuring a restored index to be used (para.[0068]; “When files are added to the data partition 1504, the index I1 can be overwritten and updated with a new index” and para.[0184]; “replacing the current index file with the previous index file, and repositioning the end-of-file marker on the data partition and/or partitions accordingly, a complete rollback of the index and the data partition to its previous state can be accomplished”).
and at a time of writing to the mounted storage medium, overwriting an index part included in the mounted storage medium with a latest index after the restoration (para.[0068]; “new changes are made, copy I1 of the index is overwritten with the content of I2, and I2 is overwritten with the new index”, thus, where overwritten index based on new data is interpreted as “overwriting an index part included in the mounted storage medium with a latest index after the restoration” as claim and para.[0076]; “index may be updated by a write function that overwrites some or all of the index”). 

As per claim 2, the rejection of claim 1 is incorporated and further Amir et al (US 2011/0238906 A1) discloses,
wherein: each of the one or more storage media includes a data part which is separated from the index part (para.[0064]; “writing a plurality of files to a first partition of a magnetic tape using a tape drive and writing an index to a second partition of the magnetic recording”).
the one or more storage media include backup data, the backup data including backups of metadata of a plurality of pieces of data within a file system, the file system includes the one or more storage media, and updated information is appended to the one or more storage media, the method further comprising: restoring the metadata from the backup data (para.[0039]; “writing a plurality of files to a first partition of a magnetic tape using a tape drive and writing an index to a second partition of the magnetic recording”).  

Claims 8 – 9 are system claim corresponding to method claims 1 – 2 respectively, and rejected under the same reason set forth in connection to the rejection of claims 1 – 2 respectively above.

Claims 15 - 16 are computer program product claim corresponding to method claims 1 – 2 respectively, and rejected under the same reason set forth in connection to the rejection of claims 1 – 2 respectively above.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

9.	Claims 3 – 7, 10 – 14, and 17 – 20 are rejected under 35 U.S.C. 103 as being unpatentable over Amir et al (US 2011/0238906  A1), in view of Kushwah (US 2011/0078118 A1).
As per claim 3, the rejection of claim 2 is incorporated, Amir et al (US 2011/0238906 A1) does not specifically disclose wherein the backup data further comprises backup data of the index of each of the one or more storage media, the method further comprising: setting, in the restored metadata, the plurality of pieces of data into a state of having been fully migrated to at least one of the one or more storage media, and restoring the index of each of the one or more storage media, wherein each index is backed up substantially at the same time point as the metadata.
	However, Kushwah (US 2011/0078118 A1) in an analogous art discloses,
wherein the backup data further comprises backup data of the index of each of the one or more storage media (para.[0002]; “file system objects (e.g., files, directories, etc.) are backed up by storing data blocks and metadata on backup media”). 
the method further comprising: setting, in the restored metadata, the plurality of pieces of data into a state of having been fully migrated to at least one of the one or more storage media (para.[0031]; “restore the file system or a portion thereof to a state associated with an incremental backup, the snapshot taken at the full backup and the incremental metadata are used”).
and restoring the index of each of the one or more storage media, wherein each index is backed up substantially at the same time point as the metadata  (para.[0018]; “data blocks associated with that file are retrieved and used to restore the file to a restoration target. Metadata is also stored during a block based backup and is retrieved and used during a restore”). 
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate the process of reducing backup metadata during an incremental backup of the system of Kushwah into storing of data and index in different partitions on a magnetic recording tape of the system of Amir to organize data store on tape for efficient backup and restoration of data through reducing amount of time require for processing the data.

As per claim 4, the rejection of claim 3 is incorporated and further Amir et al (US 2011/0238906 A1) discloses,
wherein the backup data of the index includes each index of each of the one or more storage media at a backup time point, and wherein each index included in the backup data is replicated on a managed storage area of the hierarchical storage (para.[0087]; “storing additional information about files, as defined by a user's applications. This metadata may be automatically carried over with the file when it is copied by the file system to another storage space”). 

As per claim 5, the rejection of claim 3 is incorporated and further Amir et al (US 2011/0238906 A1) discloses,
wherein: the backup data of the index includes specification information for specifying each index at a backup time point, wherein the specification information has been appended on the data part of each of the one or more storage media, and each index on the data part which is specified based on the specification information included in the backup data is replicated on a managed storage area of the hierarchical storage (para.[0087]; “metadata may be automatically carried over with the file when it is copied by the file system to another storage space with a file system which is compatible with and supports EAs, such as ext2/Linux, XFS, and FAT-16, among others. The content of an EA can be stored in place inside the XML index file, or as a block of data with a reference from the XML index file”).  

As per claim 6, the rejection of claim 3 is incorporated and further Amir et al (US 2011/0238906 A1) discloses,
the method further comprising: receiving a request for access to predetermined data within the file system; specifying a storage medium to which the predetermined data has been fully migrated from the restored metadata of the predetermined data (para.[0004]; “keeping information such as a hierarchical directory structure, file names, file attributes (e.g. size, access information, access rights permissions), and a list of the physical storage blocks containing the file contents”).  
JP920140065US06Page 37 of 43obtaining location information on the predetermined data on the data part of the storage medium to which the predetermined data has been fully migrated from the restored index of the storage medium; and accessing the predetermined data on the data part of the storage medium (para.[0085]; “tape drive may be able to address and seek to a location on tape based on a block number. When block size information is kept in the index, the file index may efficiently support a seek operation, to access the file at any given byte offset. When a byte offset is provided within a seek command, the file system determines the block number in which this byte offset resides. It then issues a command to the tape drive to seek to the beginning of this block”). 

As per claim 7, the rejection of claim 3 is incorporated and further Kushwah (US 2011/0078118 A1) discloses,
wherein: the state of having been fully migrated to at least one of the one or more storage media is a state of existing on the at least one storage media, but not existing on an upper storage media constituting the hierarchical storage (para.[0033]; “if a relatively large percentage of a tree has changed, metadata for the entire tree is backed up”).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate the process of reducing backup metadata during an incremental backup of the system of Kushwah into storing of data and index in different partitions on a magnetic recording tape of the system of Amir to organize data store on tape for efficient backup and restoration of data through reducing amount of time require for processing the data.

Claims 10 – 14 are system claim corresponding to method claims 3 – 7 respectively, and rejected under the same reason set forth in connection to the rejection of claims 3 – 7 respectively above.

Claims 17 - 20 are computer program product claim corresponding to method claims 3 – 6 respectively, and rejected under the same reason set forth in connection to the rejection of claims 3 – 6 respectively above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
TITLE: Method for transferring and indexing data from old media to new media,
US 2002/0156784 A1   authors: Hanes et al.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUGUSTINE K. OBISESAN whose telephone number is (571)272-2020.  The examiner can normally be reached on Monday - Friday 8:30am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tamara Kyle can be reached on 571-272-4241.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/AUGUSTINE K. OBISESAN/
Primary Examiner
Art Unit 2156


3/24/2021